Mr. Justice Brennan,
with whom Mr. Justice Stewart and Mr. Justice Marshall join,
dissenting.
Petitioners were convicted of mailing obscene materials in violation of 18 U. S. C. § 1461., I adhere to the view that this statute is “ 'clearly overbroad and unconstitutional on its face.’ ” See, e. g., Millican v. United States, 418 U. S. 947, 948 (1974) (Brennan, J., dissenting from denial of certiorari), *929quoting United States v. Orito, 413 U. S. 139, 148 (1973) (Brennan, J., dissenting). I therefore would grant certiorari and reverse.